lN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

KIM MCMANUS, §
§ No. 221, 2014
Plaintiff Below- §
Appellant, §
§
v. § Court Below_Superior Court

§ of the State of Delaware,
JUSTICE OF THE PEACE COURT § in and for New Castle County

#13, § C.A. No. Nl4A-04-001
§
Defendant Below- §
Appellee. §

Submitted: August 8, 2014
Decided: September 29, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.
0 R D E R

This 29th day of September 2014, upon consideration of the appellant’s
opening brief and the record on appeal,l it appears to the Court that:

(l) The appellant, Kim McManus, filed this appeal from the Superior
Court’s dismissal of her petition for a writ of certiorari. McManus filed for a writ
of certiorari in the Superior Court seeking review of a summary writ of possession
issued by a three-judge panel of the Justice of the Peace Court. After careful
consideration of McManus’ brief and the documents properly constituting the

record on appeal, we affirm the Superior Court’s judgment.

1 Neither the State, on behalf of Justice of the Peace Court l3, nor East Pointe Apartments chose
to file an answering brief on appeal.

(2) Most of McManus’ brief contains allegations of various facts leading
up to the filing of the writ of summary possession by her landlord, East Pointe
Apartments. While she does not deny that she had fallen into arrears at times with
her rent payments, McManus asserts that she had come to an agreement with the
property manager about paying her rent (which she was not permitted enough time
to present documented evidence of at the de novo hearing), that she had paid most
of the arrears, and that her landlord sought her eviction in retaliation for McManus’
complaints about termites and mold. She challenges the credibility of a witness
and contends that, due to confusing advice she received from court personnel, both
the Court of Common Pleas and the Superior Court misconstrued her various
filings in those courts.

(3) McManus’ brief misapprehends the nature and scope of the common
law writ of certiorari. A writ of certiorari is not a substitute for, or the functional
equivalent of, an appeal.z In summary possession cases particularly, the General
Assembly has determined that there is no right to traditional appellate review.3
The Superior Court thus does not consider the merits of the case. lt only considers
whether the Justice of the Peace Court committed an error of law, exceeded its

jurisdiction, or proceeded irregularly." The Superior Court’s review is limited to

2 Maddrey v. Justice of Peace Court ]3, 956 A.2d 1204, 1213 (Del. 2008).
3 Id.
4 901 Market, LLC v. Cily of Wilmington, 2011 WL 4017520 (Del. Sept. 12, 2011).

errors apparent on the face of the records The record consists solely of the
complaint initiating the proceeding, any written answer or response, and the docket
entries.6

(4) In this case, McManus challenges the credibility of witnesses and
contends that she was denied a fair opportunity to present evidence in her defense.
These issues are not within the scope of the Superior Court’s review on a writ of
certiorari. We find no error in the Superior Court’s dismissal of her petition.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.
BY THE COURT:
/s/ Randv J. Holland
Justice
5 ld. ar 1207.
6 Id.